Citation Nr: 1629933	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for cervical neck strain.

2. Entitlement to an initial disability rating in excess of 30 percent for mixed tension and migraine headaches.

3. Entitlement to a disability rating in excess of 10 percent for status post lumbar strain.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1997 to December 1997 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a cervical neck strain and mixed tension and migraine headaches, and assigned noncompensable ratings, and also granted a higher 10 percent rating for service-connected status post lumbar strain.

In a January 2012 rating decision, the RO assigned a higher 10 percent initial disability rating for mixed tension and migraine headaches, effective to the date of claim.  In September 2015, the RO assigned an even higher 30 percent disability rating for headaches, and a 10 percent rating for cervical neck strain, both effective to the date of claim.  The Veteran, however, is presumed to be seeking even higher ratings and, therefore, her claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant that additional medical evidence was submitted into the record after the last adjudication by the RO. It appears this evidence was submitted in support of a claim for service connection claim for sleep apnea, which is not currently in appellate status.  Review of this evidence reveals that these records include findings regarding the claims in appellate status, but the Board finds that they are of a general variety, to include as part of a review of body systems when the Veteran sought treatment for nonrelated-symptoms.  The Board finds that they are cumulative and redundant of evidence previously of record and it is not necessary to remand the appeal for the RO to first consider this evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304.

Previously, the Veteran had representation, but she recently sent in communication that she wished to revoke this representation.  She is currently pro se.


FINDINGS OF FACT

1. Prior to October 2, 2013, the Veteran's cervical neck strain resulted in degenerative arthritis resulting is limitation of motion, but range of motion was greater than 30 degrees.

2. As of October 2, 2013, the cervical neck strain resulted in, at worst, forward flexion limited to 30 degrees.

3. Prior to October 2, 2013, the Veteran's mixed tension and migraine headaches resulted in characteristic prostrating attacks occurring on average once a month over the last several months.

4. As of October 2, 2013, the mixed tension and migraine headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

5. For the entire appellate period, the Veteran's status post lumbar strain has resulted in, at worst, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.


CONCLUSIONS OF LAW

1. Prior to October 2, 2013, the criteria for an initial disability rating in excess of 10 percent for cervical neck strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5237 (2015).

2. As of October 2, 2013, the criteria for a 20 percent disability rating for cervical neck strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).

3. Prior to October 2, 2013, the criteria for an initial disability rating in excess of 30 percent for mixed tension and migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2015).

4. As of October 2, 2013, the criteria for a 50 percent disability rating for mixed tension and migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8199-8100 (2015).

5. The criteria for a disability rating in excess of 10 percent for status post lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards of service connection for cervical neck strain and mixed tension and migraine headaches, statutory notice had served its purpose with regards to these claims, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In an October 2009 letter, the Veteran was notified of the information needed to substantiate and complete her claim for an increased disability rating for status post lumbar strain, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain.  She was also provided notice on the "downstream" issues of disability ratings and effective dates, prior to the August 2010 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The VCAA requires notice of the type of evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The October 2009 letter complied with these notice requirements.  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service treatment records, private treatment records, and VA treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided VA examinations in connection with the claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, for cervical neck strain and mixed tension and migraine headaches, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, here for the issue of status post lumbar strain, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ("staged") ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Cervical Neck Strain and Status Post Lumbar Strain

The Veteran's cervical neck strain has been rated as 10 percent disabling and her status post lumbar strain has been rated as 10 percent disabling under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).  Under the applicable criteria, these disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Id.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. at Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

On January 2010 VA spine examination, the Veteran reported she sometimes had trouble moving her upper back and that she had neck pain every day.  She further reported pain in her lower back at night and morning stiffness and muscle spasms.  She stated the spasms were sudden and took her breath away.  She reported taking a prescription muscle relaxant and over-the-counter pain medication, as well as using a heating pad, but indicated she had a poor response to treatment.  She denied a history of hospitalization or surgery; neoplasm; urinary incontinence, urgency, or retention, or frequency; fecal incontinence; obstipation; numbness; paresthesias; falls; and unsteadiness.  She did report leg or foot weakness, which the examiner noted was unrelated to the back and neck disabilities.  The Veteran also reported symptoms of decreased motion, stiffness, weakness, and spasms.  She reported severe flare-ups twice a year that lasted one or two weeks.  She stated that functional impairments during flare-ups included having to sit down and not move much.  The examiner noted there were no incapacitating episodes of spine disease.  The Veteran wore a brace and could walk 1/4 mile without carrying anything.

Physical examination showed normal posture, head position, and gait, with no abnormal spinal curvatures, to include cervical or thoracolumbar spine ankylosis.  There was tenderness on the left and right side of the cervical sacrospinalis and pain with motion on the left and right side of the thoracic sacrospinalis, but no other objective abnormalities.  The examiner indicated that muscle tone was normal, as was a detailed sensory examination, other than a report that a pinprick felt stronger on the upper inner arm.  Range of active motion measurements for the cervical spine were as follows: flexion zero to 45 degrees, extension zero to 45 degrees, left lateral flexion zero to 45 degrees, left lateral rotation zero to 80 degrees, right lateral flexion zero to 45 degrees, and right lateral rotation zero to 80 degrees.  There was no objective evidence of pain on active range of motion, pain following repetitive motion, or additional limitations after three repetitions of range of motion.  Range of active motion measurements of the thoracolumbar spine was as follows: flexion zero to 80 degrees, extension zero to 30 degrees, left lateral flexion zero to 30 degrees, left lateral rotation zero to 30 degrees, right lateral flexion zero to 30 degrees, and right lateral rotation zero to 30 degrees.  The examiner noted there was objective evidence of pain on active motion and following repetitive motion, but there was no additional limitation after three repetitions of range of motion.  X-rays showed normal cervical and lumbosacral spine.  The diagnoses were cervical spine spasm and lumbosacral strain that caused significant effects on the usual occupation due to increased absenteeism, problems with lifting and carrying, and pain.  There were no effects on usual daily activities.

On October 2013 VA back conditions examination, the examiner noted the Veteran had lumbar strain, lumbar spondylosis, cervical strain, and cervical spondylosis, treated with prescription medication.  She reported flare-ups every two months that lasted one or two days and required rest due to inability to bend.

Range of motion measurements of the thoracolumbar spine were as follows: forward flexion to 75 degrees with objective evidence of painful motion at 70 degrees, extension to 25 degrees with pain at 15 degrees, right and left lateral flexion to 30 or greater degrees with no objective evidence of painful motion, and right and left lateral rotation to 30 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 75 degrees, extension to 25 degrees, right and left lateral flexion were to 30 degrees or greater, and right and left lateral rotation were to 30 degrees or greater.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  She did have functional loss and/or functional impairment in the form of less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation or guarding or muscle spasm.  Muscle strength testing, reflexes, and sensory examination were normal, and there was no radiculopathy, other neurologic abnormalities, or intervertebral disc syndrome and incapacitating episodes.  The Veteran did not require an assistive device.  X-ray studies of the thoracolumbar spine did document arthritis.

Range of motion measurements of the cervical spine were as follows: forward flexion to 35 degrees with objective evidence of painful motion at 30 degrees, extension to 45 degrees or greater with pain at 40 degrees, right and left lateral flexion to 45 degrees or greater with pain at 40 degrees bilaterally, right lateral rotation to 80 degrees or greater with pain at 70 degrees, and left lateral rotation to 80 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test forward flexion was to 35 degrees, extension to 45 degrees or greater, right and left lateral flexion to 45 degrees or greater, and right and left lateral rotation was to 80 degrees or greater.  The Veteran did not have additional limitation in range of motion of the cervical spine following repetitive-use testing, but did have functional loss and/or functional impairment in the form of less movement than normal and pain on movement.  She had localized tenderness or pain to palpation, but did not have guarding or muscle spasm of the cervical spine.  Muscle strength testing was normal, as were reflex and sensory examinations.  There was no radiculopathy, other neurologic abnormalities, or intervertebral disc syndrome and incapacitating episodes.  The Veteran did not use any assistive devices for her cervical spine, and X-ray studies confirmed arthritis.

The examiner noted the Veteran's thoracolumbar and cervical spine conditions impacted her ability to work.  She worked from home but had to drive as part of her job, which she said was difficult when her back and neck pain were bad.  She reported missing seven or eight days of work during the past twelve months due to headache, back pain, and neck pain combined.

On review of the record, the Board finds that the disability picture presented by the Veteran's cervical neck strain approximates a 10 percent disability rating but no higher prior to October 2, 2013, due to degenerative arthritis with a noncompensable level of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As of the October 2, 2013 VA examination, a 20 percent rating is warranted due to forward flexion of the cervical spine limited to 30 degrees.  Id. at Diagnostic Code 5237.  A higher rating may not be assigned under Diagnostic Code 5003 or due to any further limitation of motion.  There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  While the examiner indicated the Veteran had less movement than normal and pain on movement, there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a higher rating.  There is no period during which the preponderance of the evidence shows that higher ratings are warranted.  For these spine disabilities, the Board finds that the VA examinations of record provided sufficient evidence upon which to rate the disability under 38 C.F.R. § 4.59.

The Board also finds that the disability picture presented by the Veteran's status post lumbar strain shows no more than a 10 percent disability rating for the entire appellate period due to combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  There is no period during which the preponderance of the evidence shows that this disability resulted in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Because a compensable rating has been assigned, a higher rating may not be assigned under Diagnostic Code 5003, nor is there evidence a higher rating is warranted due to any further limitation of motion.  There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

The record does not show that the Veteran has IVDS that resulted in incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  There is no evidence of ankylosis during any period under appeal.

Accordingly, the Board finds that entitlement to an initial disability rating in excess of 10 percent for cervical neck strain prior to October 2, 2013 is denied, but as of October 2, 2013, a 20 percent disability rating is warranted.  The preponderance of the evidence is against the claim for increase for the status post lumbar strain, so that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Mixed Tension and Migraine Headaches

The Veteran's headaches have been rated as 30 percent disabling under Diagnostic Code 8199-8100.  38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Here, the Veteran's disability was rated by analogy under 8100 for migraine.

Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated as 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, which is also the maximum evaluation available under this Diagnostic Code.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

On March 2010 VA examination, the Veteran reported a history of migraine headaches.  On August 2010 VA examination, the Veteran reported daily headache, either bi-frontal or bi-occipital, that she described as "constant," throbbing at times, and generally mild to moderate.  She reported having a severe, prostrating headache at least once per month, lasting up to three days, during which she felt nausea, photophobia, and phonophobia, and treated by going to bed.  She stated that during a severe headache, she felt a vertigo-like sensation and avoided moving her head, which affected her balance.  She reported taking prescription and over-the-counter pain medication for headaches, with fair response.

On October 2013 VA examination, the Veteran reported migraine headaches two to three times per month lasting for one or two days.  She stated that during a migraine, she had to stay in bed for the duration with no noise or lights.  She stated she was given a prescription medication, but that she no longer took it and waited for the pain to go away.  She also reported getting regular headaches every day, which she described like a band.  The Veteran's symptoms included constant head pain, pain on both sides of the head, and pain that worsened with physical activity, as well as nausea, sensitivity to light and sound, and changes in vision.  The examiner noted she had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The Veteran also had very frequent prostrating and prolonged attacks of migraine headache pain, but she did not have prostrating attacks of non-migraine headache pain.  The examiner noted the Veteran's headache condition impacted her ability to work, because she had to stay home during a migraine.  She reported missing about seven or eight days over the past 12 months due to headache, back pain, and neck pain combined.

On review of the record, the Board finds that the disability picture presented by the Veteran's mixed tension and migraine headaches shows no more than a 30 percent disability rating prior to October 2, 2013, but that as of October 2, 2013, a higher 50 percent disability rating is warranted.  Prior to the October 2, 2013 VA examination, there is no evidence that the Veteran's mixed tension and migraine headaches alone were productive of severe economic inadaptability.  The Board notes that the term "severe economic inadaptability" is not defined in VA law.  The Court has held that it must also be considered whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 44  (2004).  In addition, VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id., at 446-47.

Here, the Board observes that the evidence of record does not demonstrate that prior to October 2, 2013, mixed tension and migraine headaches were productive of severe economic inadaptability.  The Veteran reported having at least once per month, lasting up to three days.  She has not submitted any evidence showing that she lost any job, or was ever in jeopardy of losing a job, due to excessive use of leave related to her headaches.  Based on the foregoing, the Board finds that this evidence does not show that prior to October 2, 2013, a headache disability alone caused significant interference with the Veteran's employment or that it has been productive of severe economic inadaptability at any time during the appeal.  The preponderance of the evidence does not show that a higher rating is warranted prior to October 2, 2013.  However, as of October 2, 2013, the Board finds that the Veteran's mixed tension and migraine headaches were capable of producing severe economic inadaptability due to their frequency, regardless of a lack of evidence that the disability was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 440, 44.

Accordingly, the Board finds that entitlement to an initial disability rating in excess of 30 percent for mixed tension and migraine headaches is not warranted prior to October 2, 2013.  But as of October 2, 2013, a higher 50 percent rating is warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's cervical neck strain, mixed tension and migraine headaches, and status post lumbar strain under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's cervical neck strain, mixed tension and migraine headaches, and status post lumbar strain symptomatology to the applicable criteria, the Board finds that the degrees of disability shown are encompassed by the rating schedule.  The Veteran's cervical neck strain, mixed tension and migraine headaches, and status post lumbar strain have resulted in pain, limitation of motion, and prostrating and prolonged attacks.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture. That is, the Board finds that the spine disability is manifested by pain and limitation of motion which is reflected in the rating criteria.  The migraine disability is manifested by prostrating attacks and effects on employability which are reflected in the rating criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the ratings for cervical neck strain, mixed tension and migraine headaches, and status post lumbar strain is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran's VA examinations indicate that she continues to be employed.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of these claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Prior to October 2, 2013, an initial disability rating in excess of 10 percent for cervical neck strain is denied.

Since October 2, 2013, a 20 percent disability rating for cervical neck strain is granted.

Prior to October 2, 2013, an initial disability rating in excess of 30 percent for mixed tension and migraine headaches is denied.

Since October 2, 2013, a 50 percent disability rating for mixed tension and migraine headaches is granted.

Entitlement to a disability rating in excess of 10 percent for status post lumbar strain is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


